Citation Nr: 0633663	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from March 1955 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for a low back disability, a 
right shoulder disability, and a right hip disability.  

In June 2004, the veteran submitted a notice of disagreement 
with the RO's decision and in January 2005, he testified 
before a hearing officer at the RO in support of his claims.

In January 2005, the RO issued a Statement of the Case 
addressing the veteran's claim of service connection for low 
back disability.  For reasons which are unclear, the RO did 
not issue a Statement of the Case addressing the veteran's 
right shoulder disability and right hip disability claims.  A 
remand for this action is therefore necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  These issues are addressed 
below in the remand portion of this decision and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

A hearing was held in October 2005, in Washington, D.C., 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing has 
been associated with the veteran's claims folder.  

It is noted that the veteran was previously represented in 
his appeal by AMVETS.  In June 2004, however, that service 
organization withdrew its representation of the veteran.  A 
review of the record indicates that he did not appoint 
another representative.  


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied 
service connection for a low back disability.  Although the 
veteran was notified of this decision and his appellate 
rights in a September 2000 letter, he did not appeal within 
the applicable time period.  

2.  The additional evidence received since the final 
September 2000 rating decision denying service connection for 
a low back disability is either duplicative or cumulative of 
evidence previously submitted to agency decision makers, and 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision denying service 
connection for a low back disability is final.  38 U.S.C. § 
4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

2.  New and material has not been received to reopen the 
claim of service connection for a low back disability and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a February 2003 letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim of service connection, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Kent and Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  

In that regard, the Board notes that for the disability at 
issue in this case, a disability rating and effective date 
are not at issue.  Thus, any failure to notify the veteran of 
these elements is harmless error.  With respect to the Kent 
requirements, the Board notes that in the June 2003 rating 
decision and June 2003 notification letter, the RO discussed 
the reasons for the prior denial of the veteran's claim and 
advised him to submit medical evidence showing that his 
current back disability was related to his in-service injury, 
the crucial element lacking in this case.  The Board finds 
that this discussion provided the veteran with the 
information he needed to substantiate his claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, the veteran has not argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are 
largely unavailable, as they were apparently destroyed in the 
National Personnel Records Center (NPRC) fire of 1973.  
Accordingly, the RO contacted the NPRC and requested records 
from alternative sources, including the veteran's personnel 
file and the military hospital where he was treated in 
service.  In April 2005, however, the NPRC unambiguously 
advised the RO that no additional information was available.  
The Board finds that, based on the RO's efforts and the 
response from NPRC, it is reasonably certain that such 
records are not available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).

Other development efforts undertaken by the RO include 
contacting the Social Security Administration and requesting 
a copy of records pertaining to the veteran's award of 
disability benefits.  A review of the record indicates that 
SSA provided such information in November 2004.  Also of 
record are all VA and private clinical records identified by 
the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  The veteran has also been afforded 
a VA medical examination in connection with his claim.  38 
C.F.R. § 3.159(c)(4) (2006).  Given the nature of the issue 
on appeal, the Board finds that an additional examination is 
not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  

Background

A review of the record shows that in March 2000, the veteran 
submitted an original application for VA compensation 
benefits, seeking service connection for several 
disabilities, including a low back disability.  The veteran 
indicated that he had been electrocuted in service and was 
thereafter hospitalized for 21 days.  He indicated that 
although he had been able to work after service, he was no 
longer able to continue working due to his disabilities.  

In support of his claim, the veteran submitted a copy of a 
service medical record showing that on May 3, 1956, he 
sustained an electrical shock when he touched a defective 
wire.  The veteran was reportedly unconscious for a few 
seconds as a result of the shock and evidently fell on his 
back.  On admission to the hospital, the veteran complained 
of severe pain in the low back and both buttocks.  
Examination was essentially normal, but for marked tenderness 
over the os sacrum, os coccygis, and both buttocks.  The 
veteran improved rapidly with conservative treatment and was 
returned to duty on May 27, 1956.  The final diagnoses were 
electric shock and contusion of the low back.  

Also submitted by the veteran was a May 2000 decision from 
the Social Security Administration (SSA) showing that he had 
been awarded disability benefits effective in December 1998, 
based on several disabilities, including post-traumatic 
arthritis of the low back.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from April 1999 to July 2000.  In 
pertinent part, these records show that in January 2000, the 
veteran sought treatment for back pain which he indicated had 
been present for the past 20 years.  It was noted that 
radiology reports had shown lumbar disc disease.  

Based on the evidence set forth above, in a September 2000 
rating decision, the RO denied service connection for a low 
back disability, finding that the record contained no 
evidence linking the veteran's current low back disability to 
his active service.  The veteran was notified of this 
decision and his appellate rights in a September 2000 letter, 
but he did not appeal.  

The RO thereafter received an additional service medical 
record showing that in September 1955, the veteran sustained 
a strain to the cervical region in a parachute jump.  He was 
hospitalized for approximately two weeks for treatment of his 
injury then returned to duty.  The record of this period of 
hospitalization is negative for complaints or findings 
pertaining to the low back.  

On November 27, 2002, the RO received the veteran's request 
to reopen his claim of service connection for several 
disabilities, including a low back disability.  

In support of his claim, the veteran submitted various pieces 
of evidence, including a copy of the May 1956 service medical 
record, a discharge certificate indicating that he received a 
general discharge under honorable conditions, and VA clinical 
records, dated from April 1998 to September 2002, showing, in 
pertinent part, treatment for back pain.

The veteran was afforded a VA medical examination in May 
2003.  He reported that in 1955, he had a "bad jump" in 
which he injured his low back and was hospitalized for six 
weeks.  He indicated that he again injured his low back in 
1956, when he fell after receiving an electrical shock.  The 
veteran indicated that he had had difficulty with his back on 
and off since that time.  After examining the veteran and 
reviewing his claims folder, the examiner diagnosed diffuse 
degenerative changes of the lumbar spine with multi-level 
disc bulges per MRI.  The examiner concluded that it was 
unlikely that the veteran's current back condition was a 
result of his two in-service traumas.  In that regard, he 
explained that the diffuse changes on MRI were not consistent 
with trauma.  Rather, he indicated that the veteran's back 
condition was more likely due to his farming work over the 
many years since he was in the military, combined with age-
related changes.  

Also submitted by the veteran was a May 2004 letter from his 
private chiropractor who noted that he had examined the 
veteran in February 1999 in connection with his complaints of 
back pain.  The diagnoses included lumbar intervertebral disc 
syndrome and osteoarthritis of the lumbar spine.  Records 
from the chiropractor show that in February 1999, the veteran 
reported that he had injured his back in service after he was 
electrocuted.  The veteran thereafter received chiropractic 
treatment through December 1999.

In January 2005, the veteran testified at a hearing at the 
RO.  He testified that he initially injured himself in a 
parachute jump in service.  He indicated that he was 
hospitalized and his neck was immobilized.  He indicated that 
his second injury occurred when he sustained an electrical 
shock, causing him to fall approximately 20 feet from a 
ladder to a concrete floor.  The veteran indicated that he 
sustained a back injury in that incident and was hospitalized 
thereafter.  He indicated that he also injured himself on the 
ball field.  Afterwards the veteran indicated that he was 
called to his superior's office and advised that he was being 
recommended for a medical discharge because he could no 
longer jump due to his various injuries.  He indicated that 
when he inquired about the possibility of receiving a 
different kind of discharge, "they said, what about a 
general discharge?  And I said, is it under honorable 
conditions?  And they said yes, and I said I'll take it."  
Transcript at p. 5.  After his separation from service, he 
indicated that he continued to experience back pain.  

At his October 2005 Board hearing, the veteran testified that 
"everything was fine" during service until he fell 
approximately 20 feet to a concrete floor, injuring his back.  
Transcript at pp. 2-3.  He indicated that he was hospitalized 
for treatment of his injuries.  Several weeks after he was 
released from the hospital, the veteran indicated that he 
sustained another injury while on the ball field.  After that 
time, he indicated that he was put on light duty and was not 
allowed to parachute.  He indicated that he was called into 
company commander's office for a meeting which included his 
platoon sergeant and a doctor.  He was advised that he was 
being sent home on a medical discharge.  Because his uncle 
had been unable to find a job after he received a medical 
discharge from service, the veteran indicated that he asked 
for an alternative type of discharge.  He testified that he 
was given a general discharge under honorable conditions.  
After his separation from service, the veteran indicated that 
he continued to experience low back pain.  He stated that he 
worked for a railroad, but was unable to "cut it" because 
of his back and right leg disabilities.  He indicated that he 
took another job, but continued to experience aches and 
pains, for which he took aspirin.  The veteran testified that 
he recalled receiving chiropractic treatment in the 1980's 
but had been unable to obtain those records as the doctor was 
deceased.  

Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

As delineated above, in a September 2000 rating decision, the 
RO denied service connection for a low back disability, 
finding that the record contained no evidence that the 
veteran's current low back disability was related to his 
active service.  Although the veteran was duly notified of 
the decision and his appellate rights, he did not appeal the 
RO's decision.  Thus, the decision is final and not subject 
to revision on the same factual basis.  

Here, the Board observes that in the June 2003 rating 
decision now on appeal, the RO determined that the September 
2000 rating decision was final and denied the veteran's claim 
to reopen on the basis that new and material evidence had not 
been received.  In the January 2005 Statement of the Case, 
however, the RO changed its reasoning and concluded that the 
September 2000 rating decision was not final because the 
veteran's claim of service connection for a low back 
disability had been denied in that decision as not well 
grounded.

The Board disagrees.  It is noted that in November 2000, the 
VCAA was enacted which, among other things, made provision 
for the readjudication of claims that were denied as not well 
grounded between July 14, 1999, and November 9, 2000, 
provided that a request for readjudication was filed by the 
veteran, or a motion was made by the Secretary, on or before 
November 9, 2002.  See VCAA, § 7(b), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made.  Id.

In this case, the record shows that following the September 
2000 rating decision, the veteran did not request 
reconsideration of his claim of service connection for a low 
back disability until November 27, 2002, after the expiration 
of the statutory period provided for readjudication.  Id.  
Thus, the Board finds that the September 2000 decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2000 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 2000 rating 
decision is not new and material within the meaning of 38 
C.F.R. § 3.156.

The additional evidence received includes a copy of the May 
1956 service medical record showing treatment for a low back 
contusion.  This evidence, however, is duplicative of 
evidence previously considered by the RO; thus, it is not 
new.

Similarly, many of the VA clinical records submitted by the 
veteran are duplicative of evidence previously considered.  
The remaining VA clinical records, as well as the private 
medical records from the veteran's chiropractor, essentially 
contain information to the effect that the veteran has a 
current low back disability.  None of this medical evidence 
contains any indication that the veteran's current low back 
disability is related to his active service.  Because the 
evidence that was before the RO in September 2000 contained 
these same facts, the Board concludes that the additional 
evidence received is merely cumulative of evidence that was 
previously considered by the RO.  Thus, these items of 
evidence are not new within the meaning of 38 C.F.R. § 
3.156(a) and do not provide a basis for a reopening of his 
claim.

Moreover, the Board finds that this additional VA and private 
medical evidence does not relate to an unestablished fact 
necessary to substantiate the claim, namely evidence of a 
link between the veteran's current low back disability and 
his in-service injury.  Therefore, it is not material.  See 
Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records 
showing treatment years after service which do not link the 
post-service disorder to service are not considered new and 
material evidence).  Again, none of the additional medical 
evidence received shows that the veteran's current low back 
disability was incurred during service.

In that regard, the Board has considered the February 1999 
clinical record from the veteran's chiropractor which shows 
that the veteran reported that he had injured his low back in 
service.  The Board finds, however, that this record is not 
new and material evidence since it is information from the 
veteran recorded by the examiner, with no additional comments 
from the examiner.  As a general rule, a veteran's self-
reported history of the onset of a disability, as recited in 
medical records, is not sufficient to reopen a claim.  Cf. 
LeShore v. Brown, 8 Vet. App. 406 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence to 
support a claim for service connection).

Regarding the veteran's statements and hearing testimony to 
the effect that he sustained a low back disability in service 
as a result of several injuries he sustained, the Board finds 
that such evidence is not new because the veteran's current 
contentions are reiterative of statements previously 
considered by the RO at the time of the prior decision.  
Thus, this evidence is cumulative.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In any event, while the Board does not dispute the sincerity 
of the veteran's contentions, as a layman, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Thus, the veteran's 
statements to the effect that his current low back disability 
resulted from an in-service low back injury are not 
sufficient to reopen the claim.

Finally, the Board has considered the additional service 
medical record received, showing that the veteran sustained a 
cervical spine injury in 1955.  The veteran has also 
testified that he injured his low back in this incident, as 
well as in an injury on the ball field, and was subsequently 
offered a medical discharge.  The Board finds, however, that 
this additional service medical record, as well as the 
veteran's testimony of additional in-service injury, is not 
material.  

Specifically, the Board notes that this evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely evidence of a link between the veteran's 
current low back disability and his in-service injury.  That 
the veteran sustained a low back injury in service has been 
established.  Moreover, it is undisputed that the veteran 
currently has a low back disability.  The critical element 
lacking at the time of the September 2000 rating decision, 
and the element still lacking from this claim, is competent 
evidence linking the current low back disability to the in-
service injury.  The additional evidence discussed 
immediately above does not satisfy this element.  Therefore, 
it is not material.  See Cox v. Brown, 5 Vet. App. 95 (1993) 
(holding that records showing treatment years after service 
which do not link the post-service disorder to service are 
not considered new and material evidence).  

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a low back disability.  Again, the Board has 
carefully considered the evidence of record and the veteran's 
statements to the effect that he sustained low back injuries 
in service and that his current low back disability is 
related to those in-service injuries.  However, the record 
still lacks competent evidence of a link between the in-
service injuries and the current low back disability.  
Indeed, in May 2003, a VA medical examiner reviewed the 
veteran's claims folder and concluded that the current low 
back disability was not related to the in-service injury.  
None of the additional evidence received contains any 
indication that the veteran's current low back disability is 
causally related to his service, or any incident therein.  As 
a result, the additional evidence received does not relate to 
an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim.  The Board therefore concludes that the additional 
evidence received since the last final determination in 
September 2000 is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156, and it does not provide a basis 
for reopening.

ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of service connection for a 
low back disability is denied.


REMAND

As noted above in the Introduction, in a June 2003 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen previously denied claims of 
service connection for a right shoulder disability and a 
right hip disability.  In a June 2004 statement, the veteran 
disagreed with this decision.  A Statement of the Case 
addressing this matter, however, has not yet been issued.  
Thus, a remand for this action is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this matter is remanded for the 
following action:

The RO should issue a Statement of the 
Case to the veteran addressing the issues 
of whether new and material evidence has 
been received to reopen claims of 
entitlement to service connection for a 
right shoulder disability and a right hip 
disability.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. § 
20.302(b) (2006).

This matter should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


